          Case 1:21-cv-00923-PAC Document 14 Filed 06/11/21 Page 1 of 2




GEORGIA PESTANA                                                                        MARTHA NIMMER
Corporation Counsel
                                    THE CITY OF NEW YORK              Special Assistant Corporation Counsel
                                    LAW DEPARTMENT                                       Cell: (917) 499-8632
                                        100 CHURCH STREET
                                        NEW YORK, NY 10007



                                                         June 10, 2021
VIA ECF
Hon. Paul A. Crotty

United States Courthouse

500 Pearl Street

New York, NY 10007

                Re: L.H. obo O.H. v. N.Y.C. Dep’t of Education, 21-cv-0923 (PAC)(RWL)

Dear Judge Crotty:

        I am a Special Assistant Corporation Counsel in the office of Corporation Counsel,
Georgia Pestana, attorney for Defendant in the above-referenced action, wherein Plaintiff seeks
solely attorneys’ fees, costs and expenses for legal work on an administrative hearing under the
Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this action.

       I write to respectfully request a 6-week extension of Defendant’s time to respond to the
complaint, from June 11, 2021 to July 23, 2021. I am also requesting that the June 21, 2021
conference be adjourned to one of the following dates: July 28, July 30 or August 2, 2021. Due
to a cyberattack on the Law Department, this request was not made earlier, with sincere
apologies to the Court.

       Plaintiff consents to this extension of the time to answer as well as to the adjournment of
the conference. This is the second request for an extension of the time to answer. The first
request was made on April 2, 2021 and granted by Your Honor on April 5, 2021. The requested
6-week extension would provide the undersigned with time to receive and review the requested
administrative billing records and request settlement authority from the Comptroller’s Office.
We are hopeful that the parties will settle this matter without the need for further burden on the
Court’s time.

       Accordingly, Defendant respectfully requests that its time to respond to the complaint be
extended to July 23, 2021, and the June 21, 2021 conference be adjourned to July 28, July 30 or
        Case 1:21-cv-00923-PAC Document 14 Filed 06/11/21 Page 2 of 2




      August 2, 2021.

      Thank you for considering this request.

             Respectfully submitted,

                                                   /s/
                                                  Martha Nimmer
                                                  Special Assistant Corporation Counsel
cc:   Irina Roller, Esq (via ECF)




        6/11/2021
        The six week extension to July 23, 2021 is
        granted. The June 21 conference is adjourned to
        July 28, 2021 at 11:30 AM in courtroom 14-
        C.SO ORDERED.




                                                                                     2
